DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/27/2022 has been fully considered. Claim 9 is withdrawn and claims 1-5 and 7-9 are pending.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
The phrase “the electronic housing top face” in line 10 of claim 1 should be changed to the phrase “the electronic device housing”.
The phrase “the fiber (a2) has” in lines 1-2 of claim 2 should be changed to the phrase “the discontinuous fibers (a2) each have”.
The phrase “the fiber (a2)” in line 3 of claim 2 should be changed to the phrase “the discontinuous fibers (a2)”.
The phrase “the fiber (a2) is carbon fiber” in lines 1-2 of claim 3 should be changed to the phrase “the discontinuous fibers (a2) are carbon fibers”.
The phrase “the resin (a1)” in lines 1-2 of claim 4 should be changed to the phrase “the thermoplastic resin (a1)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Regarding claims 1, 3-4 and 7, Nishida discloses a laminate (paragraph [0025]) comprising a thermoplastic resin layer B (Fig. 1 #13; paragraph [0025]) in direct contact with a carbon fiber reinforced layer (Fig. 1 #12; paragraph [0025]), wherein the carbon fiber reinforced layer comprises a matrix resin and carbon fibers (Fig. 1 #12; paragraphs [0083] and [0086]) and wherein the thermoplastic resin layer B comprises a thermoplastic resin and reinforcing fibers (paragraphs [0087] and [0102]), the bottom face of the thermoplastic resin layer B facing away from the carbon fiber reinforcing layer (Fig. 1 #13; paragraph [0025]), wherein the thermoplastic resin of thermoplastic resin layer B comprises polycarbonate and polyphenylene sulfide (paragraphs [0036] and [0101]) and reinforcing fibers having a length of less than 0.5 µm (paragraph [0068]); wherein the carbon fibers of the carbon fiber reinforced layer are continuous fibers having a length of 10 mm or more (paragraph [0083]) and an embodiment of the 
The laminate reads on the claimed electronic device housing. The thermoplastic resin layer B reads on the claimed fiber reinforcing member (a) as claimed in claim 1. The carbon fiber reinforced layer reads on the claimed fiber reinforcing member (b) as claimed in claim 1. The reinforcing fibers of the thermoplastic resin layer B reads on the claimed discontinuous fibers (a2) as claimed in claim 1 and the discontinuous fibers (a2) being carbon fibers as claimed in claim 3. The matrix resin of the carbon fiber reinforcing layer reads on the claimed resin (b1) as claimed in claim 1. The carbon fibers reads on the claimed fiber (b2) as claimed in claim 1. The reinforcing fibers having a length of less than 0.5 µm reads on the claimed fiber (a2) being a discontinuous fiber as claimed in claim 1. The carbon fibers being continuous fibers having a length of 10 mm or more reads on the claimed fiber (b2) being a continuous fiber as claimed in claim 1 and being a non-electrically-conductive. The thermoplastic resin of thermoplastic resin layer B comprising polyphenylene sulfide reads on the claimed resin (a1) being a thermoplastic resin having a melting point of more than 265 °C and having a water absorption rate of 0.4% as claimed in claim 1 or less as paragraphs [0016] and [0019] of Applicant’s Specification states that polyphenylene sulfide has a melting point of more than 265 °C and has a water absorption rate of 0.4% or less. The polyphenylene sulfide reads on the claimed resin (a1) being polyphenyl sulfide as claimed in claim 4. The thermoplastic resin layer B (Fig. 1 #13; paragraph [0025]) in direct contact with a carbon fiber reinforced layer reads on 
The bottom face of the thermoplastic resin layer B covering an entire surface of the carbon fiber reinforcing layer reads on the claimed projected area of the fiber reinforcing member (a) accounting for 100% of the total projected area of the electronic device housing onto the plane of a top face as claimed in claim 1. The value of 100% is sufficiently close to the endpoint of 95% that it would meet it.
The only deficiency of Nishida is that Nishida discloses the use of 100% for the total projected area, while the present claims require 95% or less. 
It is apparent, however, that the instantly claimed amount of 95% or less and that taught by Nishida are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 100% disclosed by Nishida and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 95% or less, it therefore would have 
	

Nishida does not appear to explicitly disclose the embodiment of the thermoplastic resin layer B containing reinforcing fibers in combination with the main embodiment of Fig. 1 for the laminate.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment of the thermoplastic resin layer B containing reinforcing fibers in combination with the main embodiment of Fig. 1 for the laminate in order to reduce the difference in linear expansion coefficient between the thermoplastic resin layer B and the carbon fiber reinforcing layer and suppress warpage deformation (paragraph [0102]).

Regarding claim 8, Nishida discloses the laminate being for an automobile bonnet (paragraph [0126]).
The bonnet reads on the claimed shaped member being a hinge formed of the fiber reinforced member (a) as a bonnet is a hinged metal canopy. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276) in view of Honma et al (US 2006/0110599). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Nishida is relied upon as described above.

Regarding claim 2, Nishida does not appear to explicitly disclose the laminate comprising fiber (a2) having a mass average fiber length Lw of 0.44 or more and a ratio Lw/Ln between the mass average fiber length Lw and the number average fiber length Ln of the fiber (a2) of 1.3 to 2.0.

However, Honma discloses a layered product comprising a second structural member comprising discontinuous fibers (paragraph [0186]), wherein the weight average fiber length Lw is 0.4 mm or more (paragraph [0186]) and the ratio of Lw/Ln is 1.3 to 2.0 (paragraph [0186]).

Nishida and Honma are analogous art because they are from the same field of fiber reinforced laminates. Nishida is a fiber reinforced laminate (see paragraph [0025]) of Nishida). Honma is drawn to a layered product comprising reinforcing filaments (see Abstract of Honma).

It would have been obvious to one of ordinary skill in the art having the teachings of Nishida and Honma before him or her, to modify the laminate of Nishida to include the Lw and ratio of Lw/Ln of Honma for the reinforcing fibers of Nishida because having .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276) in view of Tsuchiya et al (JP 2006-044260). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276) and Tsuchiya et al (JP 2006-044260).

Nishida is relied upon as described above.

Regarding claim 5, Nishida does not appear to explicitly disclose the laminate comprising resin (b1) being a thermosetting resin.

However, Tsuchiya discloses an integrated structural member comprising a first member comprising a thermosetting resin (paragraph [0015]) and carbon fibers (paragraph [0012]).

Nishida and Tsuchiya are analogous art because they are from the same field of fiber reinforced laminates. Nishida is a fiber reinforced laminate (see paragraph [0025]) of Nishida). Tsuchiya is an integrated structural member comprising reinforcing fibers (see paragraph [0001] of Tsuchiya).

.

Response to Arguments
Applicant’s arguments, see page 4, filed 1/27/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.

Applicants argue that Nishida does not disclose the projected area for fiber reinforcing member (a) accounting for 60% or more and 95% or less of the total projected area and fiber reinforcing member (b) containing resin (b1) and fibers (b2) that are non-electrically conductive and are continuous.

The Examiner disagrees and notes that Nishida discloses a carbon fiber reinforced layer comprising a matrix resin and carbon fibers. The carbon fibers in the carbon reinforced layer have a length of 10 mm or more. The carbon fibers being continuous fibers having a length of 10 mm or more reads on the claimed fiber (b2) being a continuous fiber and being a non-electrically-conductive. The carbon fiber reinforced layer reads on the claimed fiber reinforcing member (b).
In regard to the projected area for fiber reinforcing member (a) accounting for 60% or more and 95% or less of the total projected area, the bottom face of the thermoplastic resin layer B covering an entire surface of the carbon fiber reinforcing layer reads on the claimed projected area of the fiber reinforcing member (a) accounting for 100% of the total projected area of the electronic device housing onto the plane of a top face as claimed in claim 1. The value of 100% is sufficiently close to the endpoint of 95% that it would meet it.
The only deficiency of Nishida is that Nishida discloses the use of 100% for the total projected area, while the present claims require 95% or less. 
It is apparent, however, that the instantly claimed amount of 95% or less and that taught by Nishida are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 100% disclosed by Nishida and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 95% or less, it therefore would have been obvious to one of ordinary skill in the art that the amount of 95% or less disclosed in the present claims is but an obvious variant of the amounts disclosed in Nishida, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Also, Applicants have not shown criticality for the claimed projected area of fiber reinforcing member (a) being 95% or less as the Examples show either 84% or 91%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785